Name: 73/62/EEC: Council Decision of 22 March 1973 postponing the Decision on the application of Protocol No 6 of the Agreement signed on 22 July 1972 between the European Economic community and the Republic of Iceland
 Type: Decision
 Subject Matter: international affairs;  fisheries;  Europe
 Date Published: 1973-04-12

 Avis juridique important|31973D006273/62/EEC: Council Decision of 22 March 1973 postponing the Decision on the application of Protocol No 6 of the Agreement signed on 22 July 1972 between the European Economic community and the Republic of Iceland Official Journal L 098 , 12/04/1973 P. 0030 - 0030 Finnish special edition: Chapter 11 Volume 1 P. 0205 Swedish special edition: Chapter 11 Volume 1 P. 0205 COUNCIL DECISION of 22 March 1973 postponing the Decision on the application of Protocol No 6 of the Agreement signed on 22 July 1972 between the European Economic Community and the Republic of Iceland (73/62/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to Article 2 (2) of Protocol No 6 of the Agreement signed on 22 July 1972 between the European Economic Community and the Republic of Iceland; Having regard to the proposal from the Commission; Whereas it is not yet possible to record that a solution satisfactory to the Member States of the Community and to Iceland has been found for the economic problems arising from the measures adopted by Iceland concerning fishing rights; HAS DECIDED AS FOLLOWS: Sole Article 1. The Decison on the application of Protocol No 6 of the Agreement with Iceland shall be postponed. 2. The Council shall re-examine the situation before 30 June 1973. 3. The President of the Council shall inform Iceland of this Decision. Done at Brussels, 22 March 1973. For the Council The President W. DE CLERCQ